** COMMON CARRIERS — HAULING FOR THE STATE OF OKLAHOMA ** QUESTION: (REFERRING TO 13 O.S. 6 [13-6]) — WOULD THIS PREFERENCE IN PRICE ON HAULING MATERIALS FOR THE STATE OF OKLAHOMA BE SUBJECT TO FILING A PREFERENCE REDUCTION REQUEST WITH THE CORPORATION COMMISSION WHERE THE COMMON CARRIER IS BIDDING DIRECT WITH THE STATE OF OKLAHOMA AND THE CONTRACT PURCHASE ORDER ISSUED TO THE COMMON CARRIER IN THE COMPANY'S NAME AND PAYMENT DIRECT TO THE COMMON CARRIER FROM A CONTRACT PURCHASE ORDER.  ANSWER: NEGATIVE, GENERALLY, ALL LEGISLATIVE ENACTMENTS MUST BE INTERPRETED IN ACCORDANCE WITH THEIR PLAIN MEANING.  QUESTION: WOULD THIS PREFERENCE IN PRICE BE ALLOWED WHERE THE STATE OF OKLAHOMA ENTERS INTO A CONTRACT WITH A COMPANY "A" FOR A DEFINITE QUANTITY OF MATERIALS TO BE DELIVERED TO THE STATE OF OKLAHOMA AND THEY HIRE COMPANY "B", THE COMMON CARRIER, TO MAKE THIS DELIVERY FOR THE STATE OF OKLAHOMA, AND THE AWARD BE ISSUED TO COMPANY "A", THAT IN TURN WOULD MAKE PAYMENT TO COMPANY "B", THE COMMON CARRIER, COMPANY "A" CERTIFYING ON THEIR CLAIMS FILED WITH THE STATE OF OKLAHOMA ISSUING A CONTRACT PURCHASE ORDER NUMBER THAT THIS PRODUCT WAS DELIVERED BY THE COMMON CARRIER IN BEHALF AND FOR THE STATE OF OKLAHOMA.  ANSWER: NEGATIVE (TARIFF, RATES, PREFERENCE) CITE: 47 O.S. 162 [47-162], 13 O.S. 6 [13-6] (HARVEY H. CODY)